                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION


 MICHAEL BEHR,                                     CV 19-157-M-DLC-KLD

                     Plaintiff,
                                                   ORDER
 vs.

 USAA SAVINGS BANK,

                     Defendant.

       Plaintiff moves for the admission of Carlos C. Alsina-Batista to practice

before this Court in this case with Nik G. Geranios to act as local counsel. Mr.

Alsina-Batista’s application appears to be in order.

       Accordingly, IT IS HEREBY ORDERED that Plaintiff’s motion to admit

Carlos C. Alsina-Batista pro hac vice is GRANTED on the condition that Mr.

Alsina-Batista shall do his own work. This means that Mr. Alsina-Batista must do

his own writing, sign his own pleadings, motions, and briefs, and appear and

participate personally. Counsel shall take steps to register in the Court’s

electronic filing system (“CM-ECF”). Further information is available on the

Court’s website, www.mtd.uscourts.gov, or from the Clerk’s Office. Mr. Alsina-

Batista may move for the admission pro hac vice of one (1) associate of his firm.

Such associate, if duly admitted, shall be authorized to participate in this case on

the same terms and conditions as Mr. Alsina-Batista.
      IT IS FURTHER ORDERED that this Order is subject to withdrawal unless

Mr. Alsina-Batista, within fifteen (15) days of the date of this Order, files a

pleading acknowledging his admission under the terms set forth above.

      DATED this 9th day of October, 2019.

                                        _______________________________
                                        Kathleen L. DeSoto
                                        United States Magistrate Judge
